Citation Nr: 1635471	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that in its March 2015 rating decision, the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD.  In a January 2016 statement of the case (SOC), the RO reversed its position and determined new and material evidence had not been submitted.  The Board notes, however, that regardless of which RO finding is credited, the Board must determine on its own whether new and material evidence has been submitted to reopen the Veteran's claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With regard to the Veteran's claim for a TDIU, the Board denied the claim in an October 2014 decision.  The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Remand, the parties agreed that the claim for a TDIU should be remanded, and in an August 2015 order, the Court granted the parties' motion and remanded the claim for action consistent with the Joint Motion.  The claim is now again before the Board for further appellate action.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for PTSD and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for PTSD was denied in a May 2007 rating decision on the bases that the evidence did not include a diagnosis of PTSD, and there was no corroborating evidence of the Veteran's claimed in-service stressor, which was a traumatic encounter with his Squadron Captain.  The Veteran did not appeal the May 2007 decision or submit any pertinent evidence within the appeal period.  The evidence before the RO at the time of the May 2007 decision included treatment records from the Milwaukee VA Medical Center (VAMC) through August 2006, Social Security Administration (SSA) records, VA examination reports dated in November 2006, and lay statements authored by the Veteran and his brother.  Evidence received after the appeal period includes an October 2014 statement by the Veteran to the effect that he was haunted by his claimed in-service stressor and had been experiencing flashbacks, nightmares, and intrusive memories related to the incident; Milwaukee VAMC treatment records dated through September 2015; Milwaukee Veteran's Center treatment records dated through October 2014; and testimony by the Veteran at a May 2016 hearing before the undersigned VLJ.  At his May 2016 hearing, the Veteran asserted that he was continuing to receive mental health treatment at both the Milwaukee VAMC and Milwaukee Veteran's Center.  Although the treatment notes currently of record from both facilities are absent of any specific diagnosis of PTSD, notes from the VAMC as recently as September 2015 refer to treatment the Veteran was undergoing at the Veteran's Center for PTSD symptoms.  The Board again notes that the most recent records available from the Veteran's Center are dated in October 2014.  The Board also notes again that the additional evidence described is presumed to be credible in determining whether to reopen the Veteran's claim.  As such, presuming that the VAMC treatment notes indicating treatment at another facility for PTSD are credible, the Board finds that the VAMC treatment notes, as well as the Veteran's statements indicating ongoing mental health treatment, constitute evidence that is not redundant or cumulative of the evidence of record and that relates to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, reopening of the claim for service connection for PTSD is warranted. 


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for PTSD is granted.





REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

At the outset the Board notes that in July 2016, the Veteran's representative submitted a statement from Ms. Susan McCarron, a vocational expert, dated January 2016, without a waiver of initial RO consideration.  Thus, a remand is required to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC), as well as for additional reasons that are discussed below.

At his May 2016 hearing, the Veteran asserted he was currently receiving mental health treatment at both the Milwaukee VAMC and the Milwaukee Veteran's Center.  The Veteran's representative indicated that not all of the relevant treatment records had been obtained and associated with the claims file.  Indeed, upon a review of the record, VAMC treatment notes of record are dated through September 2015, while Milwaukee Veteran's Center treatment notes of record are dated through October 2014.  The VAMC notes of record make numerous references to the Veteran's treatment for PTSD symptoms at the Milwaukee Veteran's Center, as recently as September 2015.  The Milwaukee Veteran's Center treatment notes dated through October 2014 do not show a diagnosis of PTSD.  However, because the VAMC notes reference PTSD treatment at the Veteran's Center subsequent to the dates of the most recent Veteran's Center treatment notes of record, and because the Veteran and his representative have asserted that he continues to receive treatment at the Veteran's Center, the Board finds that a remand is warranted in order to obtain all available, outstanding and relevant treatment records.

The Board also notes the Veteran has been granted service connection for depression and anxiety.  He has maintained, however, that he also has PTSD related to his active service.  To date, the Veteran has been afforded only VA psychiatric examinations which specifically instructed the examiners to address mental disorders other than PTSD.  He has not undergone any VA examination to specifically confirm or rule out a diagnosis of PTSD.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes the Veteran's reports of flashbacks, nightmares, and intrusive thoughts, as well as VAMC treatment notes' reference to a possible PTSD diagnosis made at a separate facility.  The Veteran has contended that his symptoms and claimed diagnosis are the result of his service.  Specifically, he has asserted that his symptoms are related to an incident in which he was overcome by stress and anxiety when attempting to request approval from his Captain to attend an off-base speech therapy program to treat his stuttering.  He asserted that on this occasion, he was overcome with anxiety and stuttered so badly that he started to shake and tremor and could not speak, and that the officer reacted by cursing at and ridiculing him.  The Veteran has asserted that he has been haunted by this incident since service, and that it has resulted in his PTSD-like symptoms.  Under these circumstances, the Board finds that a remand is warranted pursuant to McLendon in order to afford the Veteran a VA examination to determine whether he has PTSD, and if so, whether it is etiologically related to his active service.  In this regard, the Board notes that the Veteran's descriptions of his in-service encounter with his Captain have remained consistent since the inception of his claim.  The occurrence of the stressor is also supported by the lay statements of the Veteran's brother, which assert that the Veteran spoke to his brother of the incident near the time of its occurrence.  Based on the foregoing, the Board finds the Veteran's report of the incident in question to be credible, and the examiner is instructed to assume the Veteran's account of the incident is credible.

The Board finds the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claim for service connection for PTSD.  Specifically, the Board notes that the Veteran is claiming entitlement to a TDIU due to service-connected disabilities.  He is currently service connected for depression and anxiety.  In this regard, the Board notes that the VA examiner's findings on remand as to whether the Veteran has PTSD, and if so, whether his PTSD is related to service and how severe his symptoms are, will directly bear upon the impact of the Veteran's service-connected psychiatric symptoms on his employability.  As such, the Board will defer its decision as to the Veteran's claim for a TDIU pending the results of the psychiatric examination.
 
On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) all available psychiatric treatment records from the Milwaukee VAMC since September 2015;

b) all available psychiatric treatment records from the Milwaukee Veteran's Center since October 2014.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his claimed PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of PTSD.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that PTSD has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was incurred in, was caused by, or is otherwise etiologically related to his military service.

In providing the requested opinions, the examiner must address the Veteran's lay statements recounting an incident in which he was overcome with anxiety and could not speak when attempting to request approval of his Captain to attend an off-base speech therapy program.  The examiner should assume the Veteran is a credible historian with regard to this incident.

The examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disorders, to include PTSD if diagnosed and related to service, by themselves, preclude him from securing and maintaining any substantially gainful employment consistent with his education and occupational background.  The VA examiner should comment on the opinion provided by Ms. Susan McCarron, dated January 2016.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that takes into account all evidence received after the January 2016 statement of the case, and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


